           Case 2:14-cv-01936-APG-EJY Document 90 Filed 01/15/21 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3
     SUMMER A. JOHNSON
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 6   Email: summer.johnson@usdoj.gov
     Attorneys for the United States
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10    LN MANAGEMENT LLC SERIES 7241                     Case No. 2:14-cv-01936-APG-EJY
      BROOK CREST,
11                                                      STIPULATION AND ORDER TO
                       Plaintiff,                       DISMISS WITH PREJUDICE
12
      v.
13
      UNITED STATES DEPARTMENT OF
14
      TREASURY – INTERNAL REVENUE
15    SERVICE; WELLS FARGO BANK N.A., et
      al.,
16
                      Defendants.
17

18
            It is hereby stipulated and agreed, by and between Plaintiff LN Management LLC Series
19
     7241 Brook Crest by and through its attorney of record, Kerry Faughnan, Esq. and Defendant
20
     United States Department of Treasury – Internal Revenue Service, by and through its attorney
21
     of record, Summer A. Johnson, Esq. of the United States Attorney’s Office, that any and all
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27   ///
28   ///

                                                    1
           Case 2:14-cv-01936-APG-EJY Document 90 Filed 01/15/21 Page 2 of 2



 1
     claims made in the above-captioned matter be dismissed with prejudice, each party to bear its
 2
     own fees and costs.
 3
            Respectfully submitted this 15th day of January, 2021.
 4
                                                        NICHOLAS A. TRUTANICH
 5                                                      United States Attorney
 6
           _/s/ Kerry Faughnan_______                    /s/ Summer A. Johnson
 7         KERRY FAUGHNAN                               SUMMER A. JOHNSON
           P.O. Box 335361                              Assistant United States Attorney
 8         North Las Vegas, Nevada 89086                Attorneys for the United States
           Attorney for Plaintiff
 9

10   IT IS SO ORDERED.
11    January 15, 2021
     Date                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
